United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                                                                    January 29, 2007
                 IN THE UNITED STATES COURT OF APPEALS
                                                                Charles R. Fulbruge III
                          FOR THE FIFTH CIRCUIT                         Clerk
                          _____________________

                               No. 06-10640
                            (Summary Calendar)
                          _____________________


DANIEL FRANK RHODES,


                                                         Plaintiff-Appellee

versus

CITY OF ARLINGTON,

                                                     Defendant-Appellant

                        ---------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                            (3:05-CV-2343)
                        ---------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     In this interlocutory appeal, Defendant-Appellant City of

Arlington (the “City”) contends that the district court erred in

denying the City’s Federal Rule of Civil Procedure 12(b)(6) motion

to dismiss the claim of Plaintiff-Appellee Daniel F. Rhodes for an

alleged   tort   claim.    The   City’s   motion   was    grounded    in    its

assertion of absolute immunity under the Texas Tort Claims Act

(“TTCA”).   The City also complains of the district court’s refusal

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to   dismiss   Rhodes’s   request   for    declaratory   relief   regarding

expungement of public records that he alleges to be false by virtue

of the acts of City employees who are implicated in his tort

action.   The City also resists Rhodes’s assertion that we lack

appellate jurisdiction to hear this interlocutory appeal of the

order denying the City’s 12(b)(6) motion.

      We have now reviewed the record on appeal and the factual and

legal arguments of the parties as set forth in their briefs.

First, for essentially the reasons expressed by the district court,

we agree that we do have appellate jurisdiction to review the

district court’s denial of the City’s dismissal motion.               Even

though our jurisprudence makes clear that a municipality is not

entitled to qualified immunity based vicariously on qualified

immunity of its officers, agents, or employees, the same does not

hold true for the direct immunity of a municipality such as that

accorded to them under the TTCA.          For purposes of the collateral

order doctrine, the district court’s order declining to dismiss the

City from this suit on the basis of its asserted immunity is

collateral to the merits of the claims advanced by Rhodes against

the City and others.        Implicated is the pervasive maxim that

immunity protects not only against liability but against standing

trial as well.

      That said, we decline to write separately to any extent, as

doing so would be unnecessarily redundant:        For the reasons stated

and explained fully in the Conclusions and Recommendation of the

                                     2
United States Magistrate Judge, as well as those announced in the

Order   of   the   district   court   adopting   those   Conclusions   and

Recommendation, we affirm the court’s denial of the City’s motion

to dismiss and return the case for further proceedings there.

AFFIRMED.




                                      3